IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,438; AP-75,439; AP-75,440


EX PARTE ERNESTO ALONSO GOMEZ GARCIA, Applicant





ON APPLICATIONS FOR WRIT OF HABEAS CORPUS
IN CAUSE NUMBERS CR-927-02-C, CR-267-01-C, & CR-256-01-C

 FROM THE 139TH DISTRICT COURT OF HIDALGO COUNTY



Per curiam.

O P I N I O N



	These are post-conviction applications for writ of habeas corpus forwarded to this Court
pursuant to Tex. Code Crim. Proc. Art. 11.07, § 3.  Applicant was convicted of injury to a child,
aggravated assault, and assault on a public servant.  Punishment was assessed at confinement for
seven years.  No direct appeal was taken.
	Applicant contends that his guilty pleas were not knowingly entered.  The trial court has
entered findings of fact and conclusions of law that Applicant's pleas in these convictions were
involuntary, and recommends that relief be granted.
	Relief is granted.  Applicant's sentences in cause numbers CR-927-02-C, CR-267-01-C,
and CR-256-01-C in the 139th Judicial District Court of Hidalgo County are set aside, and
Applicant is remanded to the Sheriff of Hidalgo County to answer the charges against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Criminal Institutions Division.
DELIVERED: June 14, 2006
DO NOT PUBLISH